DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 2/2/2022 has been entered. Claims 1-13 and 15-18 remain pending in the application. Claims 19-24 are new.
Applicants amendments to the claims have overcome the objections previously set forth in the Non-final Office Action mailed 11/9/2021. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 11/9/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grunhut (U.S. PG publication 20120116319).
In regard to claim 1,
Grunhut discloses a drug delivery device (figure 1-5, item 1; Examiner notes the device of Grunhut is fully capable of delivering a drug/product and is therefore construed as a drug delivery device; paragraph [0003]) comprising: 
a housing (figure 1-5, item 12) having an opening (see distal end of housing 12b which is open; paragraph [0032]); 
[AltContent: arrow][AltContent: textbox (Distal direction)][AltContent: textbox (Body portion)][AltContent: ][AltContent: connector]
    PNG
    media_image1.png
    603
    280
    media_image1.png
    Greyscale

a drug storage container (figure 1-5, item 2 and 6; paragraph [0030] and [0003]; Examiner notes the container is construed as a drug storage container as it is capable of storing a drug/product due to its structure) including a body portion (see figure 1 above) having a proximal end (figure 1, item 2a) and a distal end (figure 1, item 2b) and a delivery member (figure 1, item 6) positioned at the distal end of the body portion (see figure 1; paragraph [0030]), the delivery member having an insertion end (figure 
a plunger (figure 1, item 21) moveable in a distal direction with respect to the drug storage container (see position of item 21 in figure 1 compared to figure 5; paragraph [0058]) to expel a drug from the drug storage container through the delivery member (paragraph [0058] and [0003]; Examiner notes “moveable in a distal direction with respect to the drug storage container to expel a drug from the drug storage container through the delivery member” is an intended use limitation and the plunger is fully capable of moving in a distal direction with respect to the drug storage container to expel a drug/product from the drug storage container through the delivery member as supported by paragraph [0058]); 
a drive (figure 1, item 34) positioned at least partially within the housing (see position of item 34 relative to item 12 in figure 1 in which the drive is at least partially within the housing) and storing energy for moving the plunger in the distal direction (paragraph [0056]); 
a guard (figure 1, item 8) positioned adjacent to the opening (see position of item 8 relative to item 12b) and movable relative to the housing between an extended position (see position of item 8 shown in figure 1) and a retracted position (see position of item 8 in figure 2-5; paragraph [0051]-[0052]); 
a guard biasing member (figure 1, item 33) configured to urge the guard in the distal direction (paragraph [0059]), wherein at least a portion of the guard biasing member is distal to the proximal end of the body portion of the drug storage container (see position of item 33 which is distal to item 2a as shown in figure 1); and 
an arrangement (figure 1, item 13, 25, 9 and 10b) configured to resist relative movement between the guard and the housing until a threshold of resistance is exceeded by a force applied to the guard in a proximal direction (paragraph [0052]; Examiner notes the arrangement resists relative 
In regard to claim 2,
Grunhut discloses the drug delivery device of claim 1, wherein at least one of the first member and the second member is configured to move if the threshold of resistance is exceeded by the force applied to the guard in the proximal direction to allow the first member and the second member to slide against one another and the guard to move into the retracted position (paragraph [0052]; Examiner notes “wherein at least one of the first member and the second member is configured to move if the 
In regard to claim 3,
Grunhut discloses the drug delivery device of claim 2, wherein the first member (item 13) is configured to rotate (see note about claim interpretation in regard to the term “rotate” in claim 1) when the first member and the second member slide against one another (paragraph [0052]).
In regard to claim 4,
Grunhut discloses the drug delivery device of claim 3, wherein the first member (item 13) is configured to rotate (see note about claim interpretation in regard to the term “rotate” in claim 1) with respect to a portion of the housing when the first member and the second member slide against one another (paragraph [0052]; Examiner notes item 13 rotates with respect to the wall of the housing 12 when the first member and the second member slide against one another).
In regard to claim 5,
Grunhut discloses the drug delivery device of claim 1, wherein one of the first member and the second member comprises a cam (second member item 10b is construed as the cam; Examiner notes item 10b structurally and functionally meets the limitation of the cam as claimed) and the other one of the first member and the second member comprises a cam follower (first member item 13 is construed as the cam follower; Examiner notes item 13 structurally and functionally meets the limitation of the cam follower as claimed).
In regard to claim 6,

In regard to claim 7,
Grunhut discloses the drug delivery device of claim 1, wherein the threshold of resistance is a selected threshold of resistance (Examiner notes the threshold of resistance is construed as a selected threshold of resistance since item 13 and 25 are selected/utilized so that a certain quantity of energy is required before item 13 can deflect; paragraph [0051]).
In regard to claim 8,
Grunhut discloses the drug delivery device of claim 7, wherein the selected threshold of resistance depends on at least one of: a geometric shape of the arrangement, a dimension of the arrangement, and a modulus of elasticity of the arrangement (Examiner notes the threshold of resistance depends at least on geometric shape since item 13 is engaged with distal face 25b as shown in figure 1; paragraph [0048]).
In regard to claim 9,
Grunhut discloses the drug delivery device of claim 1, wherein the second member (figure 1, item 10b and 9) is integrally formed with the guard (see figure 1 and paragraph [0031]).
In regard to claim 10,
Grunhut discloses the drug delivery device of claim 1, wherein the insertion end (item 6a) of the delivery member is surrounded by the guard in the extended position (see figure 1) and the insertion end of the delivery member being at least partially exposed when the guard is in the retracted position (see figure 4).

[AltContent: connector][AltContent: textbox (Axis)][AltContent: connector]
    PNG
    media_image1.png
    603
    280
    media_image1.png
    Greyscale

Grunhut discloses the drug delivery device of claim 1, wherein the proximal end of the drug storage container (item 2a) and the distal end of the drug storage container (item 2b) are arranged at respective positions along an axis (see figure 1 above), and wherein the first member is configured to move at least partially in a direction that is not parallel to the axis as a result of the force applied to the guard in the proximal direction (paragraph [0052]; Examiner notes during deflection of item 13, item 13 
In regard to claim 19,
Grunhut discloses the drug delivery device of claim 1, wherein at least a portion of the protrusion (figure 1, item 9) is offset in the radial direction with respect to any portion of the guard that is proximal to the protrusion (see figure 1).
In regard to claim 20,
Grunhut discloses the drug delivery device of claim 19, wherein the at least a portion of the protrusion comprises a surface facing at least partially in the proximal direction (see figure 1 wherein part of item 9 faces the proximal direction) and configured to slidably engage the first member (Examiner notes the surface that extends at least partially in the proximal direction is configured to slidably engage the first member via portion 10b).
[AltContent: connector][AltContent: connector]In regard to claim 21,
[AltContent: arrow][AltContent: textbox (Enlarged view of figure 2)][AltContent: arrow][AltContent: textbox (Enlarged view of figure 1)][AltContent: textbox (Longitudinal axis)][AltContent: textbox (Longitudinal axis)]
    PNG
    media_image2.png
    304
    276
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    227
    272
    media_image3.png
    Greyscale



.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13, 15-16, 18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Grunhut (U.S. PG publication 20120116319) further in view of Hommann (U.S. PG publication 20100191217).
In regard to claim 11,
Grunhut discloses a method of delivering a product to a user (paragraph [0001]), the method comprising: 
providing a drug delivery device (figure 1-5, item 1; Examiner notes the device of Grunhut is fully capable of delivering a drug/product and is therefore construed as a drug delivery device; paragraph [0003]) comprising a housing (figure 1-5, item 12), a drug storage container (figure 1-5, item 2 and 6; paragraph [0030] and [0003]; Examiner notes the container is construed as a drug storage container as it is capable of storing a drug/product due to its structure) having, a delivery member (figure 1, item 6), a plunger (figure 1, item 21) moveable in a distal direction with respect to the drug storage container (see position of item 21 in figure 1 compared to figure 5; paragraph [0058]) to expel a drug from the drug storage container through the delivery member (paragraph [0058] and [0003]; Examiner notes the plunger is fully capable of moving in a distal direction with respect to the drug storage container to expel a drug/product from the drug storage container through the delivery member as supported by paragraph [0058]), a drive (figure 1, item 34) positioned at least partially within the housing (see position of item 34 relative to item 12 in figure 1 in which the drive is at least partially within the housing) and storing energy for moving the plunger in the distal direction (paragraph [0056]), a guard (figure 1, item 8) coupled with the housing (see figure 1 wherein item 8 is coupled with the housing through its function with item 13; paragraph [0048]), a guard biasing member (figure 1, item 33) positioned at least partially distal to a proximal end (item 2a) of the drug storage container (see position of item 33 which is distal to item 2a as shown in figure 1), and an arrangement (figure 1, item 13, 25, 9 and 10b) configured to resist relative movement between the guard and the housing until a threshold of 
positioning the guard in contact with a user at an injection site (figure 2, item 4; see figure 2); and 
applying the force to the to the guard in the proximal direction sufficient to exceed the threshold of resistance and permit relative movement between the guard and the housing (paragraph [0052]; Examiner notes due to the force applied to the guard, item 10b pushes on item 13 which as a result disengages with item 25 and thus the guard is able to move once item 13 disengages with item 25), wherein the first member rotates (Examiner notes the term rotate is being used by Applicant to describe deflection or rotation relative to a point as supported by paragraph [0040] of the instant invention. Examiner notes Applicant’s disclosure is completely silent to the term rotation. Applicant is using the term rotate to describe the deflection for example of item 254f shown between figure 7A and figure 7B of the instant invention and therefore the deflection that is described in paragraph [0052] of 
Although Grunhut discloses that some illnesses necessitate regular injections of drugs or products, for instance on a daily basis and that self-injectors can be used to perform the injections (see paragraph [0003]), Grunhut is silent that the product is specifically a drug and therefore is silent as to a method of delivering a drug to a user.
Hommann teaches a method of delivering a drug to a user (paragraph [0002] and [0007]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the product of Grunhut with a drug, as taught by Hommann, for the purpose of providing a desired therapeutic benefit suitable for managing diseases (paragraph [0002] of Hommann). 
In regard to claim 12,
Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein at least one of the first member and the second member moves if the threshold of resistance is exceeded by the force applied to the guard in the proximal direction to allow the first member and the second member to slide against one another and the guard to move into the retracted position (paragraph [0052] of Grunhut; Examiner notes the retracted position is the position shown in figure 2-5 of Grunhut).
In regard to claim 13,
Grunhut in view of Hommann teaches the method of claim 12. Grunhut as modified by Hommann teaches wherein the first member (item 13 of Grunhut) rotates (see note about claim interpretation in regard to the term “rotate” in claim 11) when the first member and the second member slide against one another (paragraph [0052] of Grunhut).

Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein one of the first member and the second member comprises a cam (second member item 10b of Grunhut is construed as the cam; Examiner notes item 10b structurally and functionally meets the limitation of the cam as claimed) and the other one of the first member and the second member comprises a cam follower (first member item 13 of Grunhut is construed as the cam follower; Examiner notes item 13 structurally and functionally meets the limitation of the cam follower as claimed).
In regard to claim 16,
Grunhut in view of Hommann teaches the method of claim 15. Grunhut as modified by Hommann teaches wherein the first member comprises the cam follower (first member item 13 of Grunhut is construed as the cam follower; Examiner notes item 13 structurally and functionally meets the limitation of the cam follower as claimed) and the second member comprises the cam (second member item 10b of Grunhut is construed as the cam; Examiner notes item 10b structurally and functionally meets the limitation of the cam as claimed).
In regard to claim 18,
[AltContent: connector][AltContent: textbox (Axis)][AltContent: connector]
    PNG
    media_image1.png
    603
    280
    media_image1.png
    Greyscale

Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein the proximal end of the drug storage container (item 2a of Grunhut) and a distal end of the drug storage container (item 2b of Grunhut) are arranged at respective positions along an axis (see figure 1 above of Grunhut), and wherein the first member is configured to move at least partially in a direction that is not parallel to the axis a result of the force applied to the guard in the proximal direction (paragraph [0052] of Grunhut; Examiner notes during deflection of item 13 of 
In regard to claim 22,
Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein at least a portion of the protrusion (figure 1, item 9 of Grunhut) is offset in the radial direction with respect to any portion of the guard that is proximal to the protrusion (see figure 1 of Grunhut).
In regard to claim 23,
Grunhut in view of Hommann teaches the method of claim 22. Grunhut as modified by Hommann teaches wherein the at least a portion of the protrusion comprises a surface facing at least partially in the proximal direction (see figure 1 of Grunhut: wherein part of item 9 faces the proximal direction) and configured to slidably engage the first member (Examiner notes the surface that extends at least partially in the proximal direction is configured to slidably engage the first member via portion 10b of Gruhut).
In regard to claim 24,

    PNG
    media_image4.png
    411
    632
    media_image4.png
    Greyscale

Grunhut in view of Hommann teaches the method of claim 11. Grunhut as modified by Hommann teaches wherein a radial distance between the first member (see enlarged view of figure 1 and 2 above of Grunhut; See arrow that shows the radial distance measured from a reference point of the first member) and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position (position shown in the enlarged view of figure 1 above of Grunhut) and when the guard is in the retracted position (position shown in the enlarged view of figure 2 above of Grunhut; Examiner notes the term substantially as defined by Oxford English Dictionary means “for the most part; essentially”. As shown above it is Examiner’s position that from the reference point identified by the point at which the arrow extends from, a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position).
Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 6-8 that item 10b of Gruhut (U.S. PG publication 20120116319) does not comprise a protrusion protruding at least partially in a radial direction with respect to item 8. Examiner notes in view of the new interpretation of the second member (item 9 and item 10b), the second member does contain a protrusion (item 9) that protrudes at least partially in a radial direction with respect to item 8. Therefore Applicant’s arguments are not found to be persuasive. 
Applicant argues on page 9 in regard to claim 19 and claim 20 that item 10b of Grunhut fails to disclose the further limitations specified by claim 19 and claim 20. As detailed above item 9 which has been construed as the protrusion does meet the limitations specified by claim 19 and claim 20.
Applicant argues on page 9 in regard to claim 21 and claim 24 that the radial positions of Grunhut’s flexible leg 13 as seen in figure 1 and 2 are different before and after proximal movement of the safety shield 8. Examiner notes claim 21 and 24 require “a radial distance between the first member and a longitudinal axis of the drug delivery device is substantially the same when the guard is in the extended position and when the guard is in the retracted position”. The claims do not require the exact same distance, rather they require a substantially same distance. As shown in the figures below the distance from the reference point of item 13, where the arrow extends from, is construed as being substantially the same in both the extended position (enlarged view of figure 1) and the retracted position (enlarged view of figure 2). As noted above as defined by Oxford English Dictionary the term substantially means “for the most part; essentially”. It is Examiner’s position that the distances are substantially the same when the guard is in the extended position and when the guard is in the retracted position. Therefore Applicant’s arguments are not found to be persuasive. 

    PNG
    media_image4.png
    411
    632
    media_image4.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783